                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

SEAN MITCHELL,                                  )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )       Cause No. 1:20-CV-111-HAB
                                                )
STANLEY SACKS, HERCHEL                          )
RUSH, and HEATHER BRAUKMAN,                     )
                                                )
        Defendants.                             )

                                      OPINION AND ORDER

        Sean Mitchell, proceeding pro se, has filed a lawsuit arising out of his dissatisfaction with

the handling of two felony cases in Cook County, Illinois. Mitchell also has asked this Court to

allow him to proceed without having to pay the required filing fee. All the events that Mitchell

identifies in his Complaint occurred in Cook County, Illinois, which is located within the

boundaries of the United States District Court for the Northern District of Illinois. Pursuant to 28

U.S.C. § 1391(b)(2), this case could have been filed in the Northern District of Illinois where all

relevant events occurred. Accordingly, pursuant to 28 U.S.C. § 1404(a), this matter should be

transferred to the United States District Court for the Northern District of Illinois. It will be left to

that court to decide whether Mitchell’s request to proceed in forma pauperis should be granted.

        For the foregoing reasons, Mitchell’s claims are TRANSFERRED to the United States

District Court for the Northern District of Illinois.

        SO ORDERED on March 10, 2020.

                                                 s/ Holly A. Brady
                                                JUDGE HOLLY A. BRADY
                                                UNITED STATES DISTRICT COURT
